Title: To George Washington from John Hoskins Stone, 16 December 1796
From: Stone, John Hoskins
To: Washington, George


                        
                            Sir. 
                            Annapolis Decr 16th 1796
                        
                        I have the honor to enclose to you certain Resolutions unanimously agreed to by
                            both Branches of the Legislature of Maryland—I consider as the most agreeable and honorable
                            circumstances of my life, that during my administering the Government of Maryland, I Shoud
                            have been twice gratified in communicating to you the unanimous and unreserved approbation
                            of my Countrymen of your Public conduct, as well as their gratitude for your eminent
                            services—as this will probably be the last time which this pleasing duty will devolve on me,
                            I beg permission to add most cordially to join my Countrymen in those sentiments which are
                            made with such sincerity—with the highest respect and great regard I have the honor to be
                            Sir Yr Most Obt Sert
                        
                            J.H. Stone
                            
                     Enclosure
                                                
                            
                                BY THE HOUSE OF DELEGATES , December 13,
                                1796.
                            
                            RESOLVED UNANIMOUSLY, That the President of the United States merits the
                                everlasting gratitude of the people; that his profound wisdom in council, and eminent
                                exertions in the field, aided by the virtue and valour of his fellow-citizens, triumphed
                                over British invasion, and led his country through an arduous war to victory and to
                                happiness; establishing its independnece by a revolution unsullied with a crime, and
                                distinguished for moderation, virtue and humanity. That his wise and steady
                                administration of the general government, promptness in suppressing domestic
                                insurrection, firmness in defeating improper exertions of foreign influence, and
                                perseverance in the system of neutrality, have continued to us those advantages which
                                result from a stable and free government, and have crowned us with the blessings of
                                peace, liberty and prosperity, whilst Europe and the Indies have been convulsed with the
                                horrors of a dreadful and desolating war.
                            RESOLVED UNANIMOUSLY, That his late paternal address, the result of much
                                reflection and experience, is eminently calculated by its counsels to secure the
                                continuance of the independence, peace, happiness and prosperity of our country, if
                                steadily pursued by his successors, and firmly adhered to by the people; wisely founding
                                the principles of our political conduct on the immoveable basis of morality and justice,
                                aided by the influence of religion, learning and virtue in private life.
                            RESOLVED UNANIMOUSLY, That to perpetuate this valuable present in the most
                                striking view to posterity, it be printed and published with the laws of this session,
                                as an evidence of our approbation of its political axioms, and a small testimony of the
                                affection we bear to the precepts of Him, to whom, under Divine Providence, we are
                                principally indebted for our greatest political blessings.
                            RESOLVED UNANIMOUSLY, That it is the earnest prayer of the legislature of
                                Maryland, that the president, in his contemplated retirement, may find all the blessings
                                of domestic happiness, and live to experience the salutary principles of his
                                administration, operating through his successors to encrease the independence,
                                prosperity and welfare of the American people.
                            By order, W. HARWOOD, ClkBy the Senate Decemr 14th 1796Read and unanimously assented toTest Archd Van Horn Clk
                                J.H. Stone
                                
                            
                        
                        
                    